DETAILED ACTION
This office action is responsive to claims 1 – 10 filed in this application Harata et al., U.S. Patent Application No. 17/170,306 (Filed 2/8/2021) claiming priority to PCT/JP2019/030947 (Filed 8/6/2019) claiming priority to JP2019-129969 (Filed 7/12/2019) and JP2018-151428 (Filed 8/10/2018) (“Ju”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 1 and 8 – 10 are rejected on the ground of obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent Application No. 17/168,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘653 Application anticipate the claims of the instant Application, as shown below:
17/170,306
17/168,653
1 & 8 - 10. A vehicle electronic control system, comprising: a first device that is configured to receive whole update data from outside of a vehicle and store the update data; a second device that is configured to acquire the update date from the first device; and a third device that is configured to receive the update data from the second device and write the received update data into a non-volatile memory, wherein the second device includes: a transfer target file specifying unit that is configured to specify a file, as a transfer target file, including the update data to be written into the third device; a first data size specifying unit that is configured to specify a first data size to acquire the transfer target file specified by the transfer target file specifying unit; and an update data distribution unit that is configured to distribute the update data to the third device using a plurality of divided files of the update data transferred from the first device, and the first device includes an update data transfer unit that is configured to transfer the update data by:




































 dividing the transfer target file specified by the transfer target file specifying unit into the plurality of divided files according to the first data size specified by the first data size specifying unit; and transferring the plurality of divided files to the second device.  





1. A center device that is configured to administer data to be written in a plurality of electronic control units (ECUs) mounted in a vehicle, the center device comprising: an update data storage unit that is configured to store update data for an update target ECU that is a target ECU for a program update among the plurality of ECUs; a vehicle information storage unit that is configured to store, together with a type of the vehicle, vehicle-related information related to a device identification for each of the plurality of ECUs and identification for data stored in each of the plurality of ECUs; a device-related information storage unit that is configured to store update data-related information related to an attribute of the update target ECU and the update data; and a specification data generation unit that is configured to generate specification data based on the information stored in the vehicle information storage unit and the information stored in the device-related information storage unit, wherein the specification data is data to be distributed to the vehicle together with the update data to be written in the update target ECU and includes a type of the update target ECU, the attribute of the update target ECU, the update data-related information for the update target ECU, and information indicative of a rewrite environment related to the data update of the update target ECU, wherein when the update target ECU are a plurality of update target ECUs, the specification data generation unit is further configured to generate the specification data as one file for the plurality of update target ECUs, wherein the device-related information storage unit is futher configured to store, as the attribute of each of the plurality of update target ECUs, information related to a connection power supply of each of the plurality of update target ECUs or information related to a memory of each of the plurality of update target ECUs, and the specificatioin data generation unit is further configured to generate the 274Attorney Docket No.: 4041 J-004018-US-CO specification data including, as the attribute of each of the pliurality of update target ECUs, the information related to the connection power supply of each of the plurality of update target ECUs or the information related to the memory of each of the plurality of update target ECUs.  
3. The center device according to claim 1, wherein the information indicative of the rewrite environment includes rewrite environment information related to the vehicle and rewrite environment information related to the update target ECU.  
5. The center device according to claim 3, wherein the rewrite environment information related to the update target ECU includes: a rewrite method indicating whether a rewrite is performed by enabling a self-retention power circuit upon switching of an ignition switch of the vehicle from ON to OFF or whether the rewrite is performed according to ON and OFF of the ignition switch; and a transfer size that is a data size when a program is divided and transferred to the update target ECU.

2.	Dependent claims 2 - 8 are rejected on the ground of obviousness-type double patenting as being unpatentable over the claims of U.S. Patent Application No. 17/168,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the ‘653Application and the art used in the dependent claims and associated motivation.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 10 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
Claim 10 covers a computer program per se, and fail to recite any device or structure comprising the invention because under the broadest reasonable interpretation they include purely software embodiments.  The specification fails to limit the claimed data structure to hardware embodiments.  See Interim Guidance on Subject matter Eligibility, U.S. Patent and Trademark Off. (December 16, 2014) available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; see also MPEP 2106(I); see also Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, U.S. Patent and Trademark Off. (Aug. 24, 2009), available at http://www.uspto.gov/web/offices/pac/dapp/opla/2009-08-25_interim_101_instructions.pdf.

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device that is configured to” and “unit that is configured to”, in claims 1 - 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al., United States Patent Application Publication No. 2020/0225930 (Published July 16, 2020, filed 9/8/2017) claiming priority to JP2016202767 (Filed 10/14/2016) (“Teraoka”) in view of Watanabe et al., Japan Patent Application Publication No. 2018079768 (Published May 24, 2018) (“Watanabe”).


Claims 1, 8, and 9
With respect to claims 1, 8, and 9, Teraoka teaches the invention as claimed including a vehicle electronic control system, comprising:
a first device that is configured to receive whole update data from outside of a vehicle and store the update data; a second device that is configured to acquire the update date from the first device; and a third device that is configured to receive the update data from the second device and write the received update data into a non-volatile memory, wherein the second device includes: a transfer target file specifying unit that is configured to specify a file, as a transfer target file, including the update data to be written into the third device; {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communication with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.}
However, Teraoka doesn’t explicitly teach the limitations:
a first data size specifying unit that is configured to specify a first data size to acquire the transfer target file specified by the transfer target file specifying unit; and an update data distribution unit that is configured to distribute the update data to the third device using a plurality of divided files of the update data transferred from the first device, and the first device includes an update data transfer unit that is configured to transfer the update data by: dividing the transfer target file specified by the transfer target file specifying unit into the plurality of divided files according to the first data size specified by the first data size specifying unit; and transferring the plurality of divided files to the second device. {Watanabe does teach this limitation.  Watanabe teaches the vehicle ECU update data size specification method of Teraoka includes where the data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.  
Teraoka and Watanabe are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to receive update files.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe.  Watanabe states that each ECU may have specific requirements.   Id. at ¶ 0021.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe, for the purpose of using the correct size data for each ECU.}

Claim 2
With respect to claim 2, Teraoka and Watanabe teaches the invention as claimed including:
wherein the second device further includes an acquisition information specifying unit that is configured to specify acquisition information to acquire the transfer target file specified by the transfer target file specifying unit, and the update data transfer unit is further configured to transfer the update data by dividing the transfer target file specified by the transfer target file specifying unit according to the first data size specified by the first data size specifying unit and the acquisition information specified by the acquisition information specifying unit.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}

Claim 3
With respect to claim 3, Teraoka and Watanabe teaches the invention as claimed including:
a rewrite specification data acquisition unit that is configured to acquire rewrite specification data from outside; and a rewrite specification data analysis unit that is configured to analyze the rewrite specification data acquired by the rewrite specification data acquisition unit, wherein the transfer target file specifying unit is further configured to specify the file, as the transfer target file, including the update data to be written into the third device using an analysis result of the rewrite specification data.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}


Claim 4
With respect to claim 4, Teraoka and Watanabe teaches the invention as claimed including:
wherein the second device further includes a second data size specifying unit that is configured to specify a second data size to distribute the updated data, and the update data distribution unit is further configured to distribute the update data to the third device by distributing the plurality of divided files transferred from the first device to the third device according to the second data size specified by the second data size specifying unit.  {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communication with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.}


Claim 5
With respect to claim 5, Teraoka and Watanabe teaches the invention as claimed including:
wherein the second device further includes a divided file transfer request unit that is configured to: indicate the first data size specified by the first data size specifying unit to the first device; and request the first device to transfer the plurality of divided files, and when the divided file transfer request unit requests for transfer of the plurality of divided files, the update data transfer unit is further configured to transfer the update data by: dividing the transfer target file specified by the transfer target file specifying unit into the plurality of divided files according to the first data size specified by the first data size specifying unit; and transferring the plurality of divided files to the second device.  {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communication with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.}


Claim 6
With respect to claim 6, Teraoka and Watanabe teaches the invention as claimed including:
wherein the third device is further configured to transmit a receipt completion notification to the second device at a timing the third device receives the update data from the second 347/350 device, and the divided file transfer request unit is further configured to request the first device to transfer the plurality of divided files when receiving the receipt completion notification from the third device.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes and sends completion and transmission recipts. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}

Claim 7
With respect to claim 7, Teraoka and Watanabe teaches the invention as claimed including:
wherein the third device is further configured to transmit a write completion notification to the second device at a timing the third device completes writing of the update data received from the second device into the non-volatile memory, and the divided file transfer request unit is further configured to request the first device to transfer the plurality of divided files when receiving the write completion notification from the third device.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes and sends completion and transmission recipts. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}

Claim 10
With respect to claim 10, Teraoka teaches the invention as claimed including a data structure of specification data for a program update, the data structure being stored on a non-transitory storage medium and used for a computer including an update data distribution unit that is configured to distribute update data transmitted from outside of a vehicle to a rewrite target electronic control unit (ECU),  {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communicaton with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.
However, Teraoka doesn’t explicitly teach the limitations:
the data structure comprising: device identification information for identifying the rewrite target ECU; information for specifying the update data corresponding to the device identification information; and a data distribution size for the rewrite target ECU corresponding to the device identification information, wherein the data distribution size corresponding to the device identification information is used as a data size to acquire the update data corresponding to the device identification information from another ECU and to distribute the update data to the rewrite target ECU corresponding to the device identification information. {Watanabe does teach this limitation.  Watanabe teaches the vehicle ECU update data size specification method of Teraoka includes where the data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.  
Teraoka and Watanabe are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to receive update files.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe.  Watanabe states that each ECU may have specific requirements.   Id. at ¶ 0021.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe, for the purpose of using the correct size data for each ECU.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./											May 21, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199